DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul C. Keiswetter U.S. Patent 4,676,376 (Keiswetter).
Regarding claims 1, 14, 15, 16, 17, Keiswetter discloses a motor vehicle seat protective film made of a plastic film (Column 4 Lines 21-34) comprising an upper film edge, a lower film edge, a left lateral film edge, a right lateral film edge, a film length L and a film width W and comprising a folding such that the plastic film forms a front sheet and a rear sheet (Figure 1-3; Column 3 Lines 50-60), the front sheet consisting of a front sheet covering region and a front sheet upper end region (Figure 1-3 area of the sheet that covers the front of the seat), the rear sheet consisting of a rear sheet upper end region having a rear sheet upper end region length (Element 24 rear portion of Element 20), the front sheet upper end region and the rear sheet upper end region being directly welded to each other by weldings (Column 3 Lines 50-68), the front sheet upper end region, the rear sheet upper end region, the weldings and the folding forming a pocket designed and configured for being imposed on a headrest of the motor vehicle seat.  (Column 3 Lines 50-60; Column 4 Lines 21-34).    
Regarding claim 2, Keiswetter discloses the motor vehicle seat wherein the left lateral film edge, the upper film edge or an upper edge of the front sheet covering region, a first one of the weldings and the folding form a first stairs contour andREHBERG HOPPE + PARTNER-30- 10.03.2020 21018USthe right lateral film edge, the upper film edge or another upper edge of the front sheet covering region, a second one of the weldings and the folding form a second stairs contour (Figure 1-3, welded lateral line and horizontal edge).  
Regarding claim 3, Keiswetter discloses the motor vehicle seat wherein the first stairs contour and the second stairs contour being mirror images of each other (Figure 1-3). 
 Regarding claim 4, Keiswetter discloses the motor vehicle seat wherein in the front sheet upper end region the weldings separate a front sheet pocket region from front sheet lateral regions, the front sheet lateral regions being arranged laterally from the front sheet pocket region and in the rear sheet upper end region the weldings separate a rear sheet pocket 
Regarding claim 5, Keiswetter discloses the motor vehicle seat wherein the front sheet covering region comprises corner regions in the upper end region which are connected by the front sheet lateral regions to at least one of one of the weldings, the front sheet pocket region and the rear sheet pocket region or the rear sheet lateral region (Column 3 Lines 50-68; Figure 1-3).  
Regarding claim 6, Keiswetter discloses the motor vehicle seat wherein the plastic film has a thickness being smaller than 100 pm (Column 2 Lines 46-50).  
Regarding claim 7, Keiswetter discloses the motor vehicle seat wherein the plastic film comprises at least two layers (Column 2 Lines 26-38).  
Regarding claim 8, Keiswetter discloses the motor vehicle seat wherein a first outer layer of the plastic film has a smaller friction or adhering effect than a second outer layer of the plastic film (Column 2 Lines 52-57).  
Regarding claim 9, Keiswetter discloses the motor vehicle seat wherein the first outer layer comprises HDPE and the second outer layer comprises LLDPE (Column 4 Lines 21-44; Line 52-65).  
Regarding claim 11, Keiswetter discloses the motor vehicle seat wherein the plastic film is manufactured with a direction of extrusion (Column 2 Lines 26-38).  Keiswetter does not directly disclose the direction to be transverse to a longitudinal extension of the protective film.  Orientation modification is common and well known in the art.  The relative orientation of the longitudinal extension of the protective film and the direction of the extrusion does not vary the predictable result of the structure claimed.  
Regarding claim 12, Keiswetter discloses the motor vehicle seat wherein another folding is provided in the front sheet covering region (Figure 5).  
Regarding claim 13, Keiswetter discloses the motor vehicle seat wherein the motor vehicle seat protective film is made of a tube section, the tube section comprises flattenings forming the folding and the additional folding, the tube section comprises a slit separating the lower film edge of the plastic film from the upper film edge of the plastic film and tube section ends of the tube section form the lateral film edges of the plastic film (Column 3 Lines 49-68).  
Regarding claim 18, Keiswetter discloses a method comprising the following method steps: production of a tube section comprising flattenings that form the folding and an additional folding, production of a slit of the tube section, the slit separating the lower film edge from the upper film edge, production of the weldings and production of perforations or cuts forming the lateral film edges (Column 3 Line 50-68).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul C. Keiswetter U.S. Patent 4,676,376 (Keiswetter) in view of Michael D. Roussel et al. U.S. Patent Publication 2009/0324979 A1 (Roussel).
Regarding claim 10, Keiswetter discloses the motor vehicle seat protective film comprising the second outer layer (Column 4 Lines 21-44; Line 52-65).  Keiswetter does not directly disclose the second outer layer to comprise chalk with a percentage weight of 3-20%.  Roussel discloses plastic film materials comprising chalk with a percentage weight by 3-20% ([0013]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Keiswetter as taught by Roussel to include Roussel’s chalk.  .  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul C. Keiswetter U.S. Patent 4,676,376 (Keiswetter) in view of Stephanie Horn U.S. Patent 5,709,431 (Horn).
Regarding claim 19, Keiswetter discloses a motor vehicle seat assembly comprising a motor vehicle seat protective film the pocket of the motor vehicle seat protective film being imposed on the top of the motor vehicle seat,REHBERG HOPPE + PARTNER-33- 10.03.202021018US the front sheet covering region of the motor vehicle seat protective film loosely lying on the motor vehicle seat and covering the seat cushion and the backrest of the motor vehicle seat and the motor vehicle seat protective film only being secured against slippage by the accommodation of the top of the motor vehicle seat in the pocket of the motor vehicle seat protective film and  the friction of the front sheet covering region with the seat cushion and the backrest of the motor vehicle seat and an adhering effect of the front sheet covering region to the seat cushion and to the backrest of the motor vehicle seat (Figure 1-3; Column 2 Line 26-58).  Keiswetter does not directly disclose the vehicle seat to have a headrest.  Horn discloses a motor vehicle seat assembly comprising a headrest (Element 27), seat cushion and backrest that is covered by a protective film.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Keiswetter as taught by Horn to include Horn’s headrest.  Such a modification would provide a means to support the head of a user of the seat assembly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636